DETAILED ACTION

The following is a non-final office action is response to communications received on 09/14/2022.  Claims 1-18 are currently pending and addressed below.  Claims 6-14 & 17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (Figs 31-33) in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-14 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15, 16 & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oskouei (US 2011/0130840).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image1.png
    718
    822
    media_image1.png
    Greyscale


Regarding Claim 1, Oskouei teaches an orthopedic implant (210), comprising: an implant body (216) comprising a biocompatible material [0032] and configured to be implanted at an anatomical location, said implant body defining an attachment region (shown) on an outer surface of said implant body; and an adjustable holder (222) attached to said implant body and having a compression surface (shown) facing said attachment region, said adjustable holder (222) being configured to be implanted at said anatomical location with said implant body and adjustably compress at least one of a soft tissue (218) or a graft material between said compression surface and said attachment region.  
Regarding Claim 2, Oskouei teaches wherein the implant further comprises at least one ingrowth material [0032] attached to said attachment region.  
Regarding Claim 3, Oskouei teaches wherein said at least one ingrowth material comprises a plurality of ingrowth materials [0032].  
Regarding Claim 4, Oskouei teaches wherein said adjustable holder comprises a cover attached to said implant body.  
Regarding Claim 5, Oskouei teaches wherein said adjustable holder (222) has a channel formed therein (e.g., between teeth 132).
Regarding Claim 15, Oskouei teaches the method of implanting the device of claim 1.  
Regarding Claim 16, Oskouei teaches wherein the method further comprises adjusting the compression exerted on the at least one of the soft tissue (218) or the graft material by adjusting the position of said adjustable holder relative to said attachment region (by tightening fasteners 224).  
Regarding Claim 18, Oskouei teaches wherein the method further comprises contacting at least one ingrowth material [0032] with the at least one of the soft tissue or the graft material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774